Exhibit 10.1

 

PORTIONS HEREIN IDENTIFIED BY [*****] HAVE BEEN EXCLUDED  FROM THIS EXHIBIT
BECAUSE THE EXCLUDED INFORMATION IS BOTH (I) NOT MATERIAL AND (II) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

 

Confidential and Proprietary

 

Distributorship Agreement

 

This Distributorship Agreement (“Agreement”) is made and entered into, effective
as of April 28, 2020 (“Effective Date”), by and between OSANG Healthcare Co.,
Ltd. with its principal place of business at 132, Anyangcheondong-ro, Dongan-gu,
Anyang-si, Gyeonggi-do, Republic of Korea (“Manufacturer”) and SG Blocks, Inc.
with its principal place of business at 195 Montague St., Brooklyn, NY 11201,
United States of America (“Distributor”). Manufacturer and Distributor are
sometimes referred to individually as a “Party” and collectively as the
“Parties”.

 

WHEREAS, Manufacturer and Distributor have discussed the terms and conditions of
transactions regarding certain products hereunder.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the Parties agree as follows:

 

Article 1. Manufacturer agrees to sell and deliver to Distributor and
Distributor agrees to purchase and distribute the following products (“Product”)
from Manufacturer under this Agreement during the Term (as defined in Article
3). For any Manufacturer’s products (in-vitro glucose, HbA1c, cholesterol,
immunoassay and/or molecular diagnostic tests, instruments, accessories, etc.)
other than the Product, Manufacturer and Distributor may discuss and negotiate
the terms and conditions therefor as separate agreements. The unit price of the
Product below may be changed upon Manufacturer’s written notice to Distributor
in accordance with any price changes on raw materials required for manufacture
of the Product.

 

Product (Ref. No. IMFR-45) Price Per Test (1Kit = 100 Test) GeneFinder COVID-19
Plus RealAmp Kit

USD $[*****]/Test

Plus any applicable freight charges

 

Article 2. Manufacturer grants to Distributor the non-exclusive rights to
purchase, import, promote, market, sell, distribute and perform after-sales
services for the Products within the geographic area of the United States of
America (“Territory”). In connection with the foregoing rights granted to
Distributor, Distributor agrees and acknowledges that the Product shall be used
only with Applied Biosystem 7500/7500 Fast Real-time PCR System and Bio-Rad
CFX96 Real-time PCR Detection System.

 

Article 3. This Agreement shall take effect on the Effective Date and end on
April 28, 2021 (“Term”) unless earlier terminated at any time by either Party
giving the other at least thirty (30) days prior written notice. The Term may be
extended by a written instrument executed by duly authorized representatives if
the Parties.

 

Article 4. Distributor shall place a purchase order for the Products to
manufacturer in writing and Manufacturer will use commercially reasonable
efforts to deliver Products within two (2) weeks from the date Manufacturer
received and accepted the purchase order from Distributor. For each purchase
order over 5,000 Kits, however, Manufacturer will deliver the Product after it
discusses any possible delivery date with Distributor. The Products will be
packed in a special dry-iced package. The delivery of Product shall be made
according to EXW Manufacturer’s facility (EX Works Incoterms 2010). Distributor
shall pay 100% of purchase order amount subsequent to receipt of an invoice for
each respective order and before shipment of the Products by means of
telegraphic transfer (T/T). All payments shall be made in USD (United States
Dollar).

 



 

 

 

Confidential and Proprietary

 

Article 5. Manufacturer warrants and covenants that all of the Products shall be
free from defects in materials and workmanship. The warranty for the Products
shall be effective during each shelf life of the Products. Notwithstanding the
foregoing, Manufacturer’s warranty shall not extend to any of the Products which
have been (i) misused or abused, (ii) improperly repaired, altered or modified,
(iii) used in violation of Manufacturer’s instruction, or (iv) damaged during
transportation or demonstration unless otherwise specified in any relevant
warranty conditions.

 

Article 6. Distributor agrees that Manufacturer is the exclusive owner of all
confidential information provided by Manufacturer. Distributor shall not
directly or indirectly disclose the confidential information to any person or
entity and will take necessary precautions to prevent any such disclosure by any
of its employees or agents. The confidentiality obligations of this Agreement
will survive the termination of expiration of this Agreement.

 

Article 7. Distributor shall indemnify and hold harmless Manufacturer and its
respective directors, officers, agents and employees from and against any and
all liabilities, claims, suits, losses, damages or causes of actions including
costs, attorney fees and expenses which may be suffered by any loss, damage,
death or bodily injury arising out of (i) Distributor’s negligent acts in
connection with the use, sales or after-sale service of the Products, or (ii)
Distributor’s breach of obligations under this Agreement.

 

Article 8. This Agreement constitutes the entire agreement of the Parties on the
subject matter hereof and supersedes all prior understandings and instruments on
such subject matter. This Agreement may not be modified other than by a written
instrument executed by duly authorized representatives of the Parties. For
purposes of this Agreement, signatures transmitted in a facsimile machine or in
a document attached to an email shall be deemed to be original signatures. In
addition, if any of the Parties sign facsimile or emailed copies of this
Agreement, such copies shall be deemed originals. This Agreement may be executed
in two or more counterparts, all of which shall be considered one and the same
agreement, it being understood that all Parties need not sign the same
counterpart.

 

Article 9. This Agreement shall be construed and enforced according to the laws
of Republic of Korea without application of its conflicts of laws principals.
All disputes arising out of this Agreement shall be finally settled by
arbitration in Singapore with the English language under the Arbitration Rules
of Singapore International Arbitration Centre.

 

 

[The Signature Page Follows on the Next Page]

 



2

 

 

Confidential and Proprietary

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

For and on behalf of Manufacturer:   For and on behalf of Distributor:      
OSANG Healthcare Co., Ltd.   SG Blocks, Inc.       s/ Dong-Hyun Lee   s/ Paul M.
Galvin Print Name:  Dong-Hyun Lee   Print Name:  Paul M. Galvin Title: Chief
Executive Officer   Title: Chief Executive Officer

 

 

3

 

